81 N.Y.2d 952 (1993)
ILC Data Device Corp. et al., Respondents,
v.
County of Suffolk, Appellant.
Court of Appeals of the State of New York.
Submitted January 19, 1993.
Decided April 8, 1993.
Motion to dismiss defendant's appeal from the November 23, 1992 judgment of Supreme Court granted and the appeal dismissed, with $400 costs and $100 costs of motion, upon the ground that the September 14, 1992 Appellate Division order, from which no appeal or motion was properly or timely taken, is the final appealable paper in this action (see, CPLR 5611).